department of the treasury internal_revenue_service washington d c date offic e of c h ief c o u n sel number inf0 release date uil the honorable member u s house of representatives washington d c dear this letter is in response to your inquiry dated date asking us to address concerns raised by not have the human resources to purchase and distribute transit passes to all of its employees code the code to allow employees to purchase their own transit passes submit a form to the employer to certify the expense was incurred and have the employer reimburse the employee suggests rewriting sec_132 of the internal revenue her employer a relatively small company does the following information is included in the proposed_regulations for qualified_transportation benefits which were issued date a public hearing on the proposed_regulations was held on date at the internal_revenue_service irs building in washington dc the department of treasury has included in its annual business plan an item to provide guidance on qualified_transportation_fringe_benefits employers may provide cash reimbursement to the employee employers may provide cash reimbursement if transit passes are not readily available for direct distribution by the employer to the employee sec_132 for purposes of this section a transit_pass is considered readily available if an employer can obtain it on terms no less favorable than those available to the employee and without incurring significant administrative costs under the proposed_regulations administrative costs are treated as significant if they exceed percent of the average monthly value of the vouchers not including delivery charges up to dollar_figure per order the employee must provide substantiation to the employer as a condition to receiving 1transit pass means any pass token farecard voucher or similar item entitling a person to transportation on mass transit facilities or in a commuter_highway_vehicle 2a transit system voucher is a voucher accepted by one or more mass transit operators eg train subway and bus in exchange for fare media cash reimbursement the substantiation requirements vary depending upon the payment method used for example if an employee uses metered parking the substantiation requirement may be satisfied if the employee certifies the expense was incurred and the employer believes the employee actually incurred the expense employee may provide transportation benefits using a compensation reduction arrangement employers can provide qualified_transportation benefits using a compensation reduction arrangement under this arrangement an employee’s gross_income is reduced by the value of the transportation benefit which gives him or her pretax savings on the cost of commuting to work an employee can elect to receive either a fixed amount of cash compensation or a fixed amount of qualified_transportation benefits such as parking at a specified future date the election must be made before the employee receives the cash or transportation benefit and it may not exceed the statutory monthly limits for transportation in a commuter_highway_vehicle parking and transit passes in the maximum amount an employee could elect to reduce compensation by is dollar_figure per month dollar_figure for transportation in a commuter_highway_vehicle and transit passes plus dollar_figure for qualified_parking employers must keep records of compensation reduction elections small businesses have several options available which would simplify the recordkeeping requirements the employer can distribute the transit passes in_kind employees can elect the compensation reduction electronically compensation reduction elections can be automatically renewed an employer can provide for deemed compensation reduction elections under its qualified_transportation_fringe benefit plan this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act if you have i hope this information will be helpful in your response to any questions regarding this matter or if you need further assistance please contact me or robyn l mathis id no of my staff at sincerely jerry e holmes chief employment_tax branch tax exempt and government entities office of assistant chief_counsel exempt_organizations employment_tax government entities
